         Case 5:20-cv-03266-SAC Document 4 Filed 06/11/21 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



LAJUAN SAMMIE LOUIS LOWERY,

                                      Plaintiff,

               v.                                           CASE NO. 20-3266-SAC


STATE OF KANSAS, et al.,

                                      Defendants.


                               MEMORANDUM AND ORDER
                                  TO SHOW CAUSE

       Plaintiff LaJuan Sammie Louis Lowery, a detainee at the Leavenworth County Jail in

Leavenworth, Kansas, brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff

proceeds in forma pauperis. For the reasons discussed below, Plaintiff is ordered to show cause

why his Complaint should not be dismissed or to submit an amended Complaint.

I. Nature of the Matter before the Court

       The Complaint asserts several unrelated claims. Plaintiff describes the nature of his case

as “discrimination.” He alleges his due process rights were violated during criminal prosecutions

in state Cases 2017-CR-839 and 2019-CR-280. He claims the judge has refused to accept any

arguments, statements, motions, or requests he has made and ordered him to stop filing motions

online. He complains the prosecutor has not offered any plea deals, the judge allowed officers to

follow Plaintiff around the courthouse, his right to a speedy trial was violated, and his public

defenders failed to do anything he asked of them. Plaintiff asserts the victims and witnesses have

all been untruthful. He requests that the Court review “all records of Mr. Lowery filed in the



                                                   1
             Case 5:20-cv-03266-SAC Document 4 Filed 06/11/21 Page 2 of 11




district courts of Leavenworth County and Shawnee County, Kansas” for “discrimination and

abuse of power.”     Complaint, ECF No. 1, at 8, 11.          He alleges malicious prosecution in

Leavenworth County. He requests judicial review of “commission action of Developmental,

Denial of Civil Rights, Intoxicating Liquors and Beverages, Kansas Acts Against Discrimination,

Civil Enforcement Act.” Id. Plaintiff further claims that due to his criminal history, “he has been

discriminated against by all business establishments in Kansas,” and he requests a payout under

Kansas statutes 44-1005, 44-1009, 49-433, 49-405, 75-294, 44-1406, and 75-4202. Id.

        Mr. Lowery also alleges the staff at the Leavenworth County Jail violated his Eighth

Amendment rights by failing to screen him for diabetes or adequately treat him for schizophrenia.

Id. at 16.

        In addition, Plaintiff claims he was dragged out of court, tazed, had his clothing ripped off,

and was thrown into an unclean cell on August 7, 2019. Id. at 17. Then, he was injured while

handcuffed and visiting his attorney on August 13, 2019. Id. Plaintiff asserts he has been choked

and slammed against the door by guards, and jail staff do not follow food handling policies or offer

special diets. Id.

        Plaintiff names as defendants: the State of Kansas; the County of Leavenworth; Megan

Williams, Leavenworth County Attorney; Benjamin Casad, Attorney; Michael D. Gibbons,

District Court Judge; and Andrew D. Dedeke, Leavenworth County Sheriff. He seeks dismissal

of state cases 2020-CR-096, 2019-CR-280, 2017-CR-839, and 2019-CR-633, as well as review of

all state court records and Leavenworth County Jail records for discrimination.

II. Statutory Screening of Prisoner Complaints

        The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or employee of such entity to determine whether summary



                                                  2
          Case 5:20-cv-03266-SAC Document 4 Filed 06/11/21 Page 3 of 11




dismissal is appropriate. 28 U.S.C. § 1915A(a). Additionally, with any litigant, such as Plaintiff,

who is proceeding in forma pauperis, the Court has a duty to screen the complaint to determine its

sufficiency. See 28 U.S.C. § 1915(e)(2). Upon completion of this screening, the Court must

dismiss any claim that is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary damages from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915A(b), 1915(e)(2)(B).

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.



                                                   3
          Case 5:20-cv-03266-SAC Document 4 Filed 06/11/21 Page 4 of 11




       The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did

it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

       The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. Discussion

       There are a number of problems with the Complaint. If, as it appears, Plaintiff is attempting

to attack the validity of his state convictions, this action must be dismissed as an improper use of

§ 1983. Alexander v. Lucas, 259 F. App’x 145, 147 (10th Cir. 2007). The United States Supreme



                                                  4
          Case 5:20-cv-03266-SAC Document 4 Filed 06/11/21 Page 5 of 11




Court has held that if judgment in favor of the prisoner plaintiff in a § 1983 action “would

necessarily imply the invalidity of his conviction or sentence[, then] the complaint must be

dismissed unless the plaintiff can demonstrate that the conviction or sentence has already been

invalidated.” Heck v. Humphrey, 512 U.S. 477, 487 (1994). Mr. Lowery’s arguments that

witnesses lied, the judge failed to consider certain evidence, and the prosecutor behaved

improperly, all due to unconstitutional discrimination, could imply the invalidity of his convictions

if accepted by a court. Because Plaintiff does not demonstrate that his convictions have already

been invalidated, his claims are barred by Heck.

       Moreover, Plaintiff’s request that this Court review all of the state court records in his

convictions for evidence of discrimination is effectively an appeal of those convictions and is

barred by the Rooker-Feldman doctrine. Under the Rooker-Feldman doctrine, federal district

courts have no jurisdiction to consider actions “that amount to appeals of state-court judgments.”

Alexander, 259 F. App’x at 148 (quoting Bolden v. City of Topeka, 441 F.3d 1129, 1139 (10th Cir.

2006)). “[O]nly the Supreme Court has jurisdiction to hear appeals from final state court

judgments.” Bear v. Patton, 451 F.3d 639, 641 (10th Cir. 2006).

       As for Plaintiff’s claims about his treatment at the Leavenworth County Jail, they are not

properly raised in the same lawsuit with his other claims. Rule 20 of the Federal Rules of Civil

Procedure governs permissive joinder of parties and provides, in relevant part:

       (2) Defendants. Persons . . . may be joined in one action as defendants if:
               (A) any right to relief is asserted against them jointly, severally, or in the
                   alternative with respect to or arising out of the same transaction,
                   occurrence, or series of transactions or occurrences; and

               (B) any question of law or fact common to all defendants will arise in the
                   action.
Fed. R. Civ. P. 20(a)(2).


                                                   5
         Case 5:20-cv-03266-SAC Document 4 Filed 06/11/21 Page 6 of 11




       Rule 18(a) governs joinder of claims and provides, in part: “A party asserting a claim . . .

may join . . . as many claims as it has against an opposing party.” Fed. R. Civ. P. 18(a). While

joinder is encouraged to promote judicial economy, the “Federal Rules do not contemplate joinder

of different actions against different parties which present entirely different factual and legal

issues.” Zhu v. Countrywide Realty Co., Inc., 160 F. Supp. 2d 1210, 1225 (D. Kan. 2001) (citation

omitted). See also George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (Under Rule 18(a), “multiple

claims against a single party are fine, but Claim A against Defendant 1 should not be joined with

unrelated Claim B against Defendant 2.”).

       Requiring adherence to the federal rules on joinder of parties and claims in prisoner suits

prevents “the sort of morass [a multiple claim, multiple defendant] suit produce[s].” Id. It also

prevents a prisoner from avoiding the fee obligations and the three-strike provision of the Prison

Litigation Reform Act. Id. (Rule 18(a) ensures “that prisoners pay the required filing fees – for

the Prison Litigation Act limits to 3 the number of frivolous suits or appeals that any prisoner may

file without prepayment of the required fees.”).

       Accordingly, under Rule 18(a), a plaintiff may bring multiple claims against a single

defendant. Under Rule 20(a)(2), he may join in one action any other defendants who were involved

in the same transaction or occurrence and as to whom there is a common issue of law or fact. He

may not bring multiple claims against multiple defendants unless the nexus required in Rule

20(a)(2) is demonstrated with respect to all defendants named in the action. Plaintiff’s claims

about his prosecutions and convictions are completely separate from his claims about his treatment

at the Leavenworth County Jail. They are not properly brought in the same lawsuit.

       In addition, he does not name any of the staff members of the Leavenworth County Jail

who personally participated in the events he mentions, meaning he has not named a proper



                                                   6
          Case 5:20-cv-03266-SAC Document 4 Filed 06/11/21 Page 7 of 11




defendant to those claims.

        Finally, the defendants Plaintiff does name are either improper or immune. The State of

Kansas is not a “person” that Congress made amenable to suit for damages under § 1983. Howlett

v. Rose, 496 U.S. 356, 365 (1990); see also Will v. Mich. Dep't of State Police, 491 U.S. 58, 64,

71 (1989) (“Neither a State nor its officials acting in their official capacities are ‘persons’ under §

1983.”). In addition, the State of Kansas is absolutely immune to suit for money damages under

the Eleventh Amendment. Consequently, suits against the State are barred, absent consent,

regardless of the relief sought. Puerto Rico Aqueduct and Sewer Authority v. Metcalf & Eddy,

Inc., 506 U.S. 139, 146 (1993); Cory v. White, 457 U.S. 85, 90-91 (1982); Trujillo v. Williams,

465 F.3d 1210, 1214 n.1 (10th Cir. 2006)(citing ANR Pipeline Co. v. Lafaver, 150 F.3d 1178, 1187

(10th Cir. 1998)(“[A] citizen’s suit against a state agency is barred by the Eleventh Amendment

just as surely as if the suit had named the state itself.)); see also Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 100 (1984))(It does not matter what form of relief a citizen might request

in a suit against a state agency.”)); but cf. Will, 491 U.S. at 71 (The Eleventh Amendment does not

prevent suits against individual defendants in their official capacity for injunctive or declaratory

relief, or against state officials in their individual capacities, or against private entities.).

        Leavenworth County is also not a proper defendant. A county may be held liable under

section 1983 only for its own unconstitutional or illegal policies and not for unlawful actions of its

employees.     Barney v. Pulsipher, 143 F.3d 1299, 1307 (10th Cir. 1998) (citing Monell v.

Department of Soc. Servs., 436 U.S. 658, 694 (1978)). To impose § 1983 liability on the county

and its officials for acts taken by its employee, Plaintiff must show that the employee committed

a constitutional violation and that a county policy or custom was “the moving force” behind the

constitutional violation. Myers v. Oklahoma County Bd. of County Comm’rs, 151 F.3d 1313, 1318



                                                     7
          Case 5:20-cv-03266-SAC Document 4 Filed 06/11/21 Page 8 of 11




(10th Cir. 1998) (citing see Monell, 436 U.S. at 695). The Supreme Court explained that in Monell

they decided “a municipality can be found liable under § 1983 only where the municipality itself

causes the constitutional violation at issue.” City of Canton, Ohio v. Harris, 489 U.S. 378, 385–

86 (1989). Plaintiff has pointed to no policy of Leavenworth County and no causal link between

any such policy and the allegedly unconstitutional acts or inactions of county employees.

       As for Defendant Williams and Defendant Gibbons, “[t]ypically, judges, prosecutors, and

witnesses enjoy absolute immunity.” Stein v. Disciplinary Bd. of Supreme Court of New Mexico,

520 F.3d 1183, 1190 (10th Cir. 2008). “Absolute immunity defeats a suit at the outset, so long as

the official’s actions were within the scope of the immunity.” Id. at 1189. “The Supreme Court

of the United States has long held that judges are generally immune from suits for money

damages.” Id. at 1195 (citing Mireles v. Waco, 502 U.S. 9, 9–10 (1991)). Prosecutors are

absolutely immune from civil liability for damages for “acts undertaken by a prosecutor in

preparing for the initiation of judicial proceedings or for trial, and which occur in the course of his

role as an advocate for the State.” Stein, 520 F.3d at 1193 (citing Buckley v. Fitzsimmons, 509

U.S. 259, 273 209 (1993)).

       Plaintiff also names Benjamin Casad, whom he describes as a criminal defense attorney.

To state a claim under § 1983, a plaintiff “must show that the alleged (constitutional) deprivation

was committed by a person acting under color of state law.” West, 487 U.S. at 48–49 (1988);

Daniels v. Williams, 474 U.S. 327, 330–331 (1986); Flagg Bros., Inc. v. Brooks, 436 U.S. 149,

155 (1978); Northington, 973 F.2d at 1523. The “under color of state law” requirement is a

“jurisdictional requisite for a § 1983 action.” West, 487 U.S. at 42; Polk County v. Dodson, 454

U.S. 312 (1981). Thus, it is of no consequence how discriminatory or wrongful the actions a

plaintiff may describe; merely private conduct does not satisfy the “under color of” element and



                                                  8
          Case 5:20-cv-03266-SAC Document 4 Filed 06/11/21 Page 9 of 11




therefore no section 1983 liability exists. See Brentwood Academy v. Tennessee Secondary

Athletic Ass’n, 531 U.S. 288, 294–96 (2001); American Manufs. Mut. Ins. Co. v. Sullivan, 526 U.S.

40, 50 (1999). A criminal defense attorney is not a state actor. Polk County v. Dodson, 454 U.S.

312 (1981). Therefore, Casad is not properly named as a defendant to this suit.

        Finally, Plaintiff names Sheriff Dedeke as a defendant. However, he does not allege that

Dedeke personally participated in any of the incidents mentioned in the Complaint. An essential

element of a civil rights claim against an individual is that person’s direct personal participation in

the acts or inactions upon which the complaint is based. Kentucky v. Graham, 473 U.S. 159, 166

(1985); Trujillo v. Williams, 465 F.3d 1210, 1227 (10th Cir. 2006); Foote v. Spiegel, 118 F.3d 1416,

1423–24 (10th Cir. 1997). Conclusory allegations of involvement are not sufficient. See Ashcroft

v. Iqbal, 556 U.S. 662, 676 (2009)(“Because vicarious liability is inapplicable to . . . § 1983 suits,

a plaintiff must plead that each Government-official defendant, through the official’s own

individual actions, has violated the Constitution.”). As a result, a plaintiff is required to name each

defendant not only in the caption of the complaint, but again in the body of the complaint and to

include in the body a description of the acts taken by each defendant that violated plaintiff’s federal

constitutional rights.

        An official’s liability may not be predicated solely upon a theory of respondeat superior.

Rizzo v. Goode, 423 U.S. 362, 371 (1976); Duffield v. Jackson, 545 F.3d 1234, 1239 (10th Cir.

2008); Gagan v. Norton, 35 F.3d 1473, 1476 FN4 (10th Cir. 1994), cert. denied, 513 U.S. 1183

(1995). To be held liable under § 1983, a supervisor must have personally participated in the

complained-of constitutional deprivation. Meade v. Grubbs, 841 F.2d 1512, 1528 (10th Cir. 1988).

“[T]he defendant’s role must be more than one of abstract authority over individuals who actually




                                                  9
          Case 5:20-cv-03266-SAC Document 4 Filed 06/11/21 Page 10 of 11




committed a constitutional violation.” Fogarty v. Gallegos, 523 F.3d 1147, 1162 (10th Cir. 2008).

Sheriff Dedeke is not properly named as a defendant to this suit.

IV. Response Required

         For the reasons stated herein, Plaintiff’s Complaint is subject to dismissal under 28 U.S.C.

§§ 1915A(b) and 1915(e)(2)(B) for failure to state a claim upon which relief may be granted.

Plaintiff is therefore required to show good cause why his Complaint should not be dismissed.

Plaintiff is warned that his failure to file a timely response may result in the Complaint being

dismissed for the reasons stated herein without further notice.

         Plaintiff is also given the opportunity to file a complete and proper amended complaint

upon court-approved forms that cures all the deficiencies discussed herein.1 Plaintiff is given time

to file a complete and proper amended complaint in which he (1) raises only properly joined claims

and defendants; (2) alleges sufficient facts to state a claim for a federal constitutional violation and

show a cause of action in federal court; and (3) alleges sufficient facts to show personal

participation by each named defendant. The Court also notes that some of the claims Plaintiff

raises in the Complaint appear to be duplicative with claims raised in other lawsuits Plaintiff has

filed in this court. If Plaintiff decides to file an amended complaint, he should delete any claims

that he has raised in other actions.




1
  To add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete amended
complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original complaint, and
instead completely supersedes it. Therefore, any claims or allegations not included in the amended complaint are no
longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and the amended
complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including those to
be retained from the original complaint. Plaintiff must write the number of this case (20-3266-SAC) at the top of the
first page of his amended complaint and he must name every defendant in the caption of the amended complaint.
See Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the amended complaint,
where he must allege facts describing the unconstitutional acts taken by each defendant including dates, locations,
and circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional violation.



                                                         10
         Case 5:20-cv-03266-SAC Document 4 Filed 06/11/21 Page 11 of 11




       If Plaintiff does not file an amended complaint within the prescribed time that cures all the

deficiencies discussed herein, this matter will be decided based upon the current deficient

Complaint and may be dismissed without further notice.



       IT IS THEREFORE ORDERED BY THE COURT that Plaintiff is granted until July

11, 2021, in which to show good cause, in writing, why the Complaint should not be dismissed for

the reasons stated herein.

       IT IS FURTHER ORDERED that Plaintiff is also granted until July 11, 2021, in which

to file a complete and proper amended complaint to cure all the deficiencies discussed herein.

       IT IS SO ORDERED.

       DATED: This 11th day of June, 2021, at Topeka, Kansas.



                                             s/_Sam A. Crow_____
                                             SAM A. CROW
                                             U.S. Senior District Judge




                                                11
